MEMORANDUM***
Carlos Solis, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s denial of his application for suspension of deportation. We dismiss the petition for lack of jurisdiction.
Solis contends that he is not deportable based on his 1990 Nevada state guilty plea conviction for battery with intent to commit sexual assault because he was not advised of the deportation consequences of his plea. We lack jurisdiction to consider the issue because Solis failed to raise it on appeal to the BIA. See Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987) (failure to raise an issue before the BIA constitutes failure to exhaust administrative remedies and deprives this court of jurisdiction to hear that issue).
We have not considered the exhibits attached to Solis’s brief because they are not part of the administrative record. See Gomez-Vigil v. INS, 990 F.2d 1111, 1113 (9th Cir.1993).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.